[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS
                                                                   FILED
                       FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                         ________________________ ELEVENTH CIRCUIT
                                                                 OCT 30, 2006
                               No. 06-11708                    THOMAS K. KAHN
                           Non-Argument Calendar                   CLERK
                         ________________________

                           Agency No. A96-007-626

MARIA CLAUDIA CARDOZA,


                                                                       Petitioner,

                                    versus

U.S. ATTORNEY GENERAL,

                                                                     Respondent.


                         ________________________

                    Petition for Review of a Decision of the
                         Board of Immigration Appeals
                         _________________________

                              (October 30, 2006)

Before TJOFLAT, BIRCH and BARKETT, Circuit Judges.

PER CURIAM:

     Petitioner Maria Claudia Cardoza, a citizen of Colombia, seeks review of the
Board of Immigration Appeals’s (“BIA”) decision affirming the Immigration

Judge’s (“IJ”) order denying her application for asylum and withholding of

removal.1 The BIA held that Cardoza failed to establish past persecution or a well-

founded fear of future persecution based on a protected ground, and failed to show

that it is more likely than not that she will be persecuted in the future. Because

substantial evidence supported the BIA’s decision, we DENY Cardoza’s petition.

                                    I. BACKGROUND

       Cardoza entered the United States at Miami, Florida, on 6 October 2002.

See AR at 266. Cardoza admitted to the Immigration and Naturalization Service2

(“INS”) that she was a citizen and native of Colombia and that she had come to the

U.S. to apply for asylum. Id. at 273-74. She also admitted that she had overstayed

her visitor’s visa the last time she had been in the country, and that she had paid

200,000 Colombian pesos to get a fraudulent back-dated stamp on her passport to

hide this fact. Id. at 276. She stated that she left Colombia because the Fuerzas



       1
          In her application, Cardoza also sought relief from removal under the United Nations
Convention Against Torture and Other Cruel, Inhuman, or Degrading Treatment or Punishment.
Although the IJ and BIA denied such relief, she does not raise this issue on appeal. Accordingly,
this issue is waived. Sepulveda v. U.S. Att’y Gen., 401 F.3d 1226, 1228 n.2 (11th Cir. 2005)
(per curiam).
       2
          On 25 November 2002, President Bush signed into law the Homeland Security Act of
2002, Pub. L. No. 107-296, 116 Stat. 2135 (“HSA”). The HSA created a new Department of
Homeland Security (“DHS”), abolished the INS, and transferred its functions to the new
department. Because this case was initiated while the INS was still in existence, however, we
refer to the agency as the INS rather than the DHS.
                                                 2
Armadas Revolucionarias de Colombia (“FARC”) guerillas had been threatening

to kill her family since 1998, and she feared returning to Colombia. Id. at 276,

278.

       At a credible fear interview, Cardoza testified that she “was involved with”

the Liberal Party in Colombia, that she “help[ed] peasants and farmers in the rural

areas with various activities[,] includ[ing] farming, education, etc.,” and that the

FARC threatened to harm her if she continued to help the farmers. Id. at 268. She

further testified that her husband was a police officer, and that the FARC also

wanted to harm her and her husband “because he refused to provide them with

information about police operations.” Id. Finally, she stated that in December

1998, “several men went to [her] house” looking for her and her husband and beat

her mother. Id.

       The INS subsequently issued a Notice to Appear (“NTA”) to Cardoza. Id.

at 287-88. The NTA charged that Cardoza was removable pursuant to INA

§ 212(a)(6)(C)(i), 8 U.S.C. § 1182(a)(6)(C)(i), as “an alien who, by fraud or

willfully misrepresenting a material fact, [sought to procure] admission into the

United States.” Id. The NTA also charged that she was inadmissible pursuant to

INA § 212(a)(7)(B)(i)(II), 8 U.S.C. § 1182(a)(7)(B)(i)(II), “because [she was] a

nonimmigrant who [was] not in possession of a valid nonimmigrant visa or border

crossing identification card at the time of application for admission into the United
                                           3
States.” Id.

       On 10 June 2003, Cardoza filed an application for asylum and for

withholding of removal. See id. at 216-17. She sought asylum based on her

political opinion and her membership in a particular social group. Id. at 216-20.

Her asylum application contained many of the same allegations Cardoza made in

her credible fear interview, including persecution by the FARC due to her political

activity in the Liberal Party and her husband’s employment as a police officer. Id.

She also stated that she was persecuted because her daughter was born in the

United States, and the FARC had designated her daughter a military target, as they

had all U.S. citizens. Id.

       At her removal hearing, Cardoza admitted to proper service and receipt of

the NTA and admitted all but one of the allegations and the second charge. Id.

at 72-73. The IJ found that the charge Cardoza did not concede was true “based on

her admissions.” Id. at 73. Cardoza also submitted copies of a number of

documents, including her membership card in the Liberal Party, dated 30 March

2000.3 Id. at 161-62. However, the IJ found that this evidence was untimely under

the immigration court’s local rules, and did not admit the documents into evidence.



       3
          On cross examination by the government at her removal hearing, Cardoza admitted that
she obtained the Liberal Party membership card in 2002 while living in the United States, and
that the card had been backdated.

                                              4
Id. at 89-97.

       Cardoza testified that in 1990, while living in Bogota, she joined the Liberal

Party. Id. at 104-05. After that, she visited Tolima every two or three weeks. Id.

at 105. There she “participated in . . . political activities, . . . checking the IDs of

the peasants and telling them where they had to go to vote” and organizing

education for “the peasants” in “agricultural techniques for better farming.” Id.

at 106-07.

       In response to questions regarding when the threats from the FARC began,

Cardoza stated the threats “[had] always been there more or less since 1986.” Id.

at 106. However, when questioned again she stated that they began in 1998. Id.

at 108. When this discrepancy was pointed out to her, she stated that “the threats

[had] always been there since 1982, when two of my brother’s cousins were

kidnaped” and taken to a distant village by the FARC, never to be seen again. Id.

at 109-11. She further testified that, in 1986, when her stepfather died, the

guerillas wanted to take Cardoza’s stepfather’s four children. Id. at 111. To avoid

this, her family took the children to the Bogota. Id..

       When asked about the next time she had contact with the FARC, Cardoza

testified that in 1998, prior to her first trip to the United States, she began receiving

threatening phone calls at her home in Bogota. Id. at 112. She stated that the first

time the FARC called her, they told her that “it would go well” for her if her
                                             5
husband at the police station helped them. Id. at 113. In subsequent calls, the

caller would simply tell Cardoza that they were going to kill her. Id. at 113-14.

Cardoza stated that she received approximately five such calls in 1998. Id. at 114.

In addition to the phone calls, Cardoza testified that people to whom she delivered

bread would tell her that “they had been asking about [her].” Id. at 112.

      In response to the threats, and because she was pregnant and feared

miscarrying, Cardoza traveled to the United States in July 1998. Id. at 105-06.

She gave birth in November 1998, and in December 1998 she returned to

Colombia after learning that her mother had been attacked her home in Bogota by

FARC guerillas. Id. at 114-15. She testified that after her return, she received

phone calls threatening to kill her and her family, and asking her to influence a

local politician in Tolima with whom she was acquainted, Alvaro Esquivel, in

order to help the guerillas. Id. at 116, 119-20.

      Cardoza visited the United States for a second time in October 1999. Id.

at 103, 122. During this period, her mother continued to live in Bogota, but

traveled to Medellin and other places, sometimes alone and sometimes with

Cardoza’s brother. Id. at 122-23. Cardoza testified that she returned to Colombia

in March 2002 and stayed in her house in Bogota with her mother, although she

also traveled to Tolima where she sought medical treatment and conducted some

personal business. Id. at 104, 126-27.
                                           6
      Cardoza testified that while in Colombia in 2002 she did not receive any

phone calls in Bogota, but explained that the guerillas left a threatening pamphlet

for her at the house in Tolima. Id. She also said that Esquivel told her the FARC

were threatening both him and Cardoza because of their support of Alvaro Uribe’s

presidential campaign. Id. at 128-29. In addition, Esquivel told Cardoza that the

FARC were threatening her daughter because her father was a policeman and

because she was born in the United States. Id. at 128-29. When the IJ asked her

how she could say that the FARC “really wanted to harm” her when she was able

to travel and conduct business alone without being harmed, she stated that they

were simply pressuring her because they wanted her to help them. Id. at 130.

Cardoza also testified that her mother still lives in Bogota, in the same house, with

two of Cardoza’s brothers. Id. at 123-24.

      Cardoza further testified that while in the United States on her third visit, she

learned that both Esquivel and his wife had been killed by the FARC guerillas. Id.

at 131-36. She testified that the FARC would still be interested in her, despite

Esquivel’s death, and explained that his death was simply a warning to everyone

that they will “end up like [him].” Id. at 136-37.

      In his oral decision, the IJ summarized the facts, noting a number of

inconsistencies, as well as his “deep concerns” regarding the authenticity of

Cardoza’s Liberal Party membership card, and found that her testimony was “[a]t
                                            7
times . . . rambling[,] vague[,] and often not specific to the question that was being

posed to her,” and that he had “serious questions” about her documentation. Id. at

55-56, 60-62, 66. The IJ found that Cardoza had “failed to establish [that] any fear

that she had even at a subjective level existed on a countrywide basis.” Id. at 64.

The IJ noted the amount she traveled in Colombia, as well as her three trips to the

United States, and noted that the only contact with the guerillas she had during the

last trip was the pamphlet, the contents of which were unclear. Id. at 65. Based

on Cardoza’s testimony and the evidence submitted, the IJ found Cardoza failed to

establish either past persecution or a well-founded fear of future persecution.

Because she failed to establish the requirements for asylum, the IJ also found that

she had failed to establish entitlement to withholding of removal. Id. at 67.

Accordingly, the IJ ordered Cardoza removed. Id. at 68.

      The BIA affirmed the IJ’s decision. Specifically, the BIA found that

Cardoza’s testimony that she received several phone call threats and one

threatening pamphlet but was never confronted personally or harmed by the FARC

did not rise to the level of persecution. Id. at 3-4. Further, the BIA found that she

had not established that she had a well-founded fear of future persecution, noting

that (1) she had traveled back and forth between Colombia and the United States,

but did not apply for asylum until June 2003, and (2) she had not supported her

claim that the FARC would still want to “single her out for persecution
                                           8
approximately 6 years after reportedly threatening her for the first time in 1998,

and nearly 2 years after she last left the country in 2002.” Id. at 4. Finally, the

BIA found that, because she failed to meet the lower burden of proof for asylum,

she also failed to satisfy the “clear probability” standard for withholding of

removal. Id. Cardoza filed a timely petition for review with this court.

                                  II. DISCUSSION

A. Standard of Review

      Our review is limited to the BIA’s decision, “except to the extent that it

expressly adopts the IJ’s opinion.” Reyes-Sanchez v. U.S. Att’y Gen., 369 F.3d

1239, 1242 (11th Cir. 2004) (quoting Al Najjar v. Ashcroft, 257 F.3d 1262, 1284

(11th Cir. 2001)). We review legal issues de novo, Mohammed v. Ashcroft, 261

F.3d 1244, 1247-48 (11th Cir. 2001), and “administrative fact findings under the

highly deferential substantial evidence test,” Adefemi v. Ashcroft, 386 F.3d 1022,

1026-27 (11th Cir. 2004) (en banc), cert. denied, 544 U.S. 1035, 125 S. Ct. 2245

(2005). “Under the substantial evidence test, we view the record evidence in the

light most favorable to the agency’s decision and draw all reasonable inferences in

favor of that decision.” Id. at 1027. To reverse the BIA’s factual finding, we not

only must conclude that the record supports such a conclusion, but compels it. Id.




                                           9
B. Credibility Determination

      The IJ must determine the asylum applicant’s credibility, and we may not

substitute our judgment for the IJ’s with respect to credibility findings. See Yang

v. U.S. Att’y Gen., 418 F.3d 1198, 1201 (11th Cir. 2005) (citing Vasquez-

Mondragon v. INS, 560 F.2d 1225, 1226 (5th Cir. 1977) (per curiam)). The IJ’s

credibility determination is a factual finding, and is reviewed under the substantial

evidence test. See Alim v. Gonzales, 446 F.3d 1239, 1254 (11th Cir. 2006) (citing

Al Najjar, 257 F.3d at 1283). Nonetheless, the IJ must support an adverse

credibility determination with “specific, cogent reasons.” Forgue v. U.S. Att’y

Gen., 401 F.3d 1282, 1287 (11th Cir. 2005) (citing D-Muhumed v. U.S. Att’y

Gen., 388 F.3d 814, 819 (11th Cir. 2004)).

       In this case, the IJ characterized Cardoza’s testimony as “[a]t times . . .

rambling[,] vague[,] and often not specific to the question that was being posed to

her,” and declared that he had “serious questions” and “deep concerns” about the

authenticity of some of the documents she had submitted. AR at 60-62, 66. While

the IJ found Cardoza’s testimony vague, and questioned certain documents

submitted by her, the IJ’s comments do not appear to amount to an express adverse

credibility determination, leaving us “in the dark” on the matter. Yang, 418 F.3d at

1201. In such a situation, we should presume that credibility was not a dispositive

issue. Id. In this regard, as the remainder of this discussion demonstrates, it was
                                           10
not necessary for the IJ to discount any of Cardoza’s testimony in order to deny her

relief.

C. Asylum

          An alien who is present in or arrives in the United States may apply for

asylum, which the Attorney General may grant if the alien is a “refugee” within the

meaning of the INA. See Sepulveda, 401 F.3d at 1230 (citing 8 U.S.C. §

1158(a)(1), (b)(1)). The INA defines a refugee as:

          any person who is outside any country of such person’s nationality . . .
          who is unable or unwilling to return to, and is unable or unwilling to
          avail himself or herself of the protection of, that country because of
          persecution or a well-founded fear of persecution on account of . . .
          political opinion . . . .

8 U.S.C. § 1101(a)(42)(A). Thus, an alien may establish eligibility for asylum by

demonstrating “(1) past persecution on account of her political opinion or any

other protected ground, or (2) a ‘well-founded fear’ that her political opinion or

any other protected ground will cause future persecution.” Sepulveda, 401 F.3d at

1230-31 (citing 8 C.F.R. § 208.13(a), (b)). The burden of proving “refugee” status,

and thereby establishing asylum eligibility, is the applicant’s. Id. at 1230 (citing

Al Najjar, 257 F.3d at 1284).

          1. Past Persecution

          “To establish asylum based on past persecution, the applicant must prove (1)

that she was persecuted, and (2) that the persecution was on account of a protected
                                             11
ground.” Silva v. U.S. Att’y Gen., 448 F.3d 1229, 1236 (11th Cir. 2006) (citing

Sepulveda, 401 F.3d at 1230-31). While the INA does not define the term

“persecution,” we have observed that “persecution is an extreme concept, requiring

more than a few isolated incidents of verbal harassment or intimidation.” Id. at

1237 (citing Sepulveda, 401 F.3d at 1231). “Not all exceptional treatment is

persecution.” Gonzalez v. Reno, 212 F.3d 1338, 1355 (11th Cir. 2000). In

addition, the petitioner must demonstrate that the persecution is because of a

statutorily protected ground; “evidence that either is consistent with acts of private

violence or the petitioner’s failure to cooperate with guerillas, or that merely shows

that a person has been the victim of criminal activity, does not constitute evidence

of persecution based on a statutorily protected ground.” Ruiz v. U.S. Att’y Gen.,

440 F.3d 1247, 1258 (11th Cir. 2006) (per curiam) (citing Sanchez v. U.S. Att’y

Gen., 392 F.3d 434, 438 (11th Cir. 2004) (per curiam)).

      Cardoza’s evidence of past persecution consists of the episodes of

threatening telephone calls, the threats conveyed to her through Esquivel, the

pamphlet, the kidnaping of her relatives, and the attack on her mother. We have

found that written threats and threatening telephone calls constitute mere

harassment, not rising to the level of persecution. Silva, 448 F.3d at 1237-38.

Moreover, Cardoza’s testimony regarding the kidnaping of her cousins and the

attack on her mother does not compel a finding of past persecution within the
                                          12
meaning of the INA. Neither the kidnaping nor the attack were directed at Cardoza

herself. Furthermore, both the attack and the kidnaping appeared to be isolated

incidents, the kidnaping occurring in 1982, and the attack on Cardoza’s mother

occurring in 1998. Accordingly, the record does not compel this Court to reverse

the BIA’s finding that Cardoza failed to show past persecution.4

           2. Well-Founded Fear of Future Persecution

       Substantial evidence also supports the BIA’s conclusion that Cardoza failed

to establish a well-founded fear of future persecution. To demonstrate a well-

founded fear of future persecution, an applicant generally must show (1) a

“subjectively genuine and objectively reasonable” fear of persecution, (2) based

upon a protected ground. Silva, 448 F.3d at 1236 (internal citations omitted). The

fact that she had traveled in Colombia unmolested for years despite apparently

being a target of the FARC for almost two decades, her low-level political

participation, and the fact that she had been out of Colombia for over two years all

undercut her argument that she has an objectively reasonable fear of future

persecution. Further, the fact that Cardoza did not apply for asylum until 2003,

and the fact that she was willing to go back to Colombia alone and travel and

conduct business, undermine her assertion that she was subjectively afraid. Silva,

       4
        Because substantial evidence supports the BIA’s finding that Cardoza failed to
demonstrate past persecution, it is not necessary to address whether any such persecution
occurred on account of a statutorily protected ground.
                                                 13
448 F.3d at 1236.

      Cardoza argues that under 8 C.F.R. § 1208.13(b)(2)(iii), the BIA and IJ erred

by requiring individualized evidence of a well-founded fear of future persecution.

Under that section, the IJ may not require evidence that an asylum applicant would

be singled out individually for persecution if the applicant establishes (1) a pattern

or practice in her home country of persecution of a group of similarly situated

persons on account of political opinion, and (2) her inclusion in the group.

Cardoza argues that she has established a pattern or practice of persecution of

Liberal Party members by the FARC, as well as her membership in the Liberal

Party. We find that substantial evidence supports the BIA’s finding to the

contrary.

      Cardoza testified that the FARC is “interested in all that have cooperated in

the campaigns” in Colombia, A.R. at 136, and she cites the U.S. State

Department’s 2002 Country Report on Human Rights Practices for Colombia

(“Country Report”) for the proposition that Liberal Party supporters are subject to

persecution by the FARC. While Cardoza’s testimony may permit a finding that

the FARC targets all politically active persons, it does not compel such a finding,

nor does it compel a finding of a pattern or practice of persecution of Liberal Party

members by the FARC. Moreover, the Country Report does not state that Liberal

Party members are targeted by the FARC, and therefore it does not compel such a
                                          14
finding. Because Cardoza has failed to establish a pattern or practice of

persecution of a group of similarly situated persons within the meaning of section

of section 1208.13(b)(2)(iii), we need not reach the question whether she has

established her own membership in such a group.

D. Withholding of Removal

      To qualify for withholding of removal, an alien must establish that it is more

likely than not that her life or freedom would be threatened on account of a

statutorily protected factor if returned to her home country. See Silva, 448 F.3d at

1243 (citing 8 U.S.C. § 1231(b)(3)). This is a more stringent standard than the

“well-founded fear” standard required for asylum eligibility, and an applicant who

is unable to meet the “well-founded fear” standard generally fails to qualify for

either asylum or withholding of removal. Id. (citing Al Najjar, 257 F.3d at

1292-93). Accordingly, the BIA’s denial of Cardoza’s application for withholding

of removal is supported by substantial evidence.

                                III. CONCLUSION

      Substantial evidence supports the BIA’s conclusion that Cardoza did not

suffer past persecution on the basis of a protected ground, that she does not have a

well-founded fear of future persecution, and that she failed to show that it is more

likely than not that she will be persecuted in the future. Accordingly, the BIA did

                                          15
not err by denying Cardoza’s application for asylum and withholding of removal.

      PETITION DENIED.




                                       16